Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page1of12 PagelD 279

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION
CHANDLER BROOKS,
Plaintiff,
v. No. 1:20-CV-049-H

TAYLOR COUNTY, TEXAS, et al.,

 

Defendants.

MEMORANDUM OPINION AND ORDER GRANTING
DEFENDANTS FARMER AND MEISER’S MOTION TO DISMISS

Before the Court is Randall Farmer and Stan Meiser’s Motion to Dismiss. Dkt. No.
15, For the reasons to follow, the Court finds that Brooks fails to allege sufficient facts to
assert a deliberate-indifference claim against either Farmer or Meiser. Accordingly, the
Court grants Farmer and Meiser’s Motion to Dismiss without prejudice. Brooks may file an
amended complaint that attempts to remedy the pleading defects addressed below no later
than 28 days after the date of this order. If he elects to amend his complaint, he must also
provide a Rule 7(a) reply addressing the qualified-immunity defense. This dismissal does
not affect Brooks’s claims against any of the remaining defendants in this case.
1. Procedural Posture and Pertinent Factual Allegations

Chandler Brooks brings claims against Officers Farmer and Meiser under 42 U.S.C,
§ 1983 for deliberate indifference.’ Dkt. No. 1. 9] 270-77. In count six of the Complaint,

Brooks asserts that the officers violated his constitutional rights under the Fourteenth

 

' While Brooks names a multitude of defendants in his complaint, the Court only addresses the
factual allegations against Farmer and Meiser that are pertinent in deciding their Motion to Dismiss.
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 2of12 PagelD 280

Amendment by failing to provide him with medical care at the time of his arrest. Jd. at

{| 261-77. In count eight, Brooks asserts that each officer is liable independently under a
theory of bystander liability for the other’s failure to provide him with medical care. /d. at
Tf] 385-89.

The following alleged facts are taken from Brooks’s initial Complaint (Dkt. No. 1),
which the Court must accept as true when resolving the motion to dismiss. Villarreal v. Wells
Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016). On or about March 5, 2018, Abilene
Police Department Officers Farmer and Meiser were dispatched to a motel in Abilene in
response to reports by motel employees that a guest had not left the room by the appropriate
check-out time. Dkt. No. 1 ff] 33, 34. Upon their arrival at the motel, the officers
discovered that the individual in the room was not the guest who had booked the room but
was instead—as would be discovered later—Chandler Brooks. Id. at {| 35-38.

Brooks and the officers agree that Brooks was sleeping, difficult to rouse, unsteady
on his feet, unable to communicate rationally, and did not identify himself. Jd.; Dkt. No. 15
at 7. Brooks avers that he was struck in the head with a baseball bat the previous night and
that his resulting injury, not intoxication, was the reason he was unable to appropriately
answer questions or identify himself. Dkt. No. 1 f[ 32, 35. Brooks claims, and neither
officer denies, that he had blood on the side of his head. Jd. at 4 34, Dkt. No. 15 at 12. The
officers arrested Brooks for criminal trespass and transported him to the Taylor County Jail.
Dkt. No. 1 ff 36, 41.

Both parties note that the officers told the staff at the Taylor County Jail that Brooks
was intoxicated. Id. at § 41; Dkt. No. 15 at 12. Specifically, Brooks claims that the officers

told jail staff that Brooks had taken “bad drugs” and that “it would take a few days for him

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 3o0f12 PagelD 281

to come down.” Dkt. No. 19111. According to Brooks, Farmer claimed in his report that
Brooks “acted as if he was intoxicated,” and Meiser told the jail staff that Brooks was
refusing to identify himself. Dkt. No, 1 [37. Based on these facts, Brooks alleges that the
officers deliberately ignored obvious signs of his assault and brain injury. Jd. at §] 276.

Ultimately, upon Brooks’s release from Taylor County Jail eight days later, his
mother took him to a local hospital, where it was determined that Brooks was suffering
from a skull fracture and an epidural hemorrhage. Jd. at 9173. He was later diagnosed with
a traumatic brain injury. Id.

On May 29, 2020, Officers Farmer and Meiser moved to dismiss the claims for
failure to state a claim under Rule 12(b)(6) and based on qualified immunity. Dkt. No. 15.
Brooks filed a response opposing the motion on both grounds, Dkt, Nos. 17, 18. ‘The
officers subsequently filed a reply to Brooks’s response. Dkt. No. 19. Accordingly, the
officers’ Motion to Dismiss is now ripe for review.
2. Legal Standards

A. Rule 12(b)(6) Motions to Dismiss

The Court begins by setting out the standard that applies to a defendant’s request for
relief under Rule 12(b)(6). Under Rule 8 of the Federal Rules of Civil Procedure, a pleading
must contain “a short and plain statement of the claim showing that the pleader is entitled
to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) allows dismissal if a plaintiff fails “to state
a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

'To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face,” Ashcroft v. Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl, Corp. v. Twombly, 550

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 4of12 PagelD 282

U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual
content that allows the court to draw the reasonabie inference that the defendant is liable for
the misconduct alleged.” Jd. This standard “does not require ‘detailed factual allegations,’
but it demands more than an unadomed, the-defendant-unlawfully-harmed-me accusation.”
Id. (quoting Twombly, 550 U.S. at 555). “A pleading that offers labels and conclusions or a
formulaic recitation of the elements of a cause of action will not do.” Jd. (internal quotation
marks and citation omitted).

When considering a motion to dismiss, a court must accept “all well-pleaded facts as
true, viewing them in the light most favorable to the plaintiff.” Martin K. Eby Const, Co. Inc.
y. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004). But a court is not bound to
accept as true conclusory allegations or allegations that merely restate the legal elements of a
claim. See Chhim y, Univ. of Tex. at Austin, 836 F.3d 467, 469 (Sth Cir. 2016) (citing Iqbal,
556 U.S. at 678), A claim should only be dismissed if a court determines that it is beyond
doubt that the claimant cannot prove a plausible set of facts that support the claim and
would justify relief. See Twombly, 550 U.S. at 570. A motion to dismiss pursuant to Rule
12(b)(6) “is viewed with disfavor and is rarely granted.” Turner v. Pleasant, 663 F.3d 770,
775 (5th Cir. 2011) Gnternal citation omitted).

Moreover, in deciding a Rule 12(b)(6) motion, a district court is limited to
considering the complaint in its entirety, documents attached to the motion to dismiss that
are central to the claim and referenced by the complaint, and matters of which a court may
take judicial notice. lronshore Eur. DAC v. Schiff Hardin, L.L.P., 912 F.3d 759, 763 (Sth Cir.

2019); Funk v. Stryker Corp., 631 F.3d 777, 783 (Sth Cir. 2011).

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page5of12 PagelD 283

B. Standards Governing Qualified Inamunity

In addition to the Rule 12(b)(6) standard of dismissal, the Court must also consider
the standard for asserting qualified immunity. When a Section 1983 defendant pleads the
affirmative defense of qualified immunity and demonstrates that he is a government official
whose position involves the exercise of discretion, the plaintiff bears the burden to rebut the
defense by establishing that the official’s allegedly wrongful acts violated clearly established
law. Thompson v. Upshur Cty., 245 F.3d 447, 457 (5th Cir. 2001).

The plaintiff meets this burden by satisfying a two-part test: he must establish that
(1) the defendants violated a constitutional or statutory right under current law, and (2) the
defendants’ actions were “objectively unreasonable in light of the law that was clearly
established at the time of the actions complained of.” Club Retro LLC v. Hilton, 568 F.3d
181, 194. (5th Cir. 2009). “A court may rest its analysis on either prong.”* Dyer v. Houston,
964 F.3d 374, 380 (Sth Cir. 2020) (citing Morgan v. Swanson, 659 F.3d 359, 385 (Sth Cir.
2011) (en banc)).

Where, as here, defendants assert qualified immunity in their answers, district courts
should ordinarily “insist that a plaintiff file a reply tailored to an answer pleading the
defense of qualified immunity” under Federal Rule of Civil Procedure 7(a). Schultea v.
Wood, 47 F.3d 1427, 1433-34 (5th Cir. 1995) (en banc) (noting that “a district court’s
discretion not to do so is narrow indeed when greater detail might assist”). The case should

not be allowed to proceed unless the plaintiff can assert specific facts that, if true, would

 

* Although the Supreme Court once required these questions be answered in order, and doing so is
still advisable, courts have discretion to address either question first. See Pearson v. Callahan, 555
U.S. 223, 236 (2009).

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 6éof12 PagelD 284

overcome the defense. See Morin v. Catre, 77 F.3d 116, 120 (th Cir. 1996) (“Public officials
are entitled to qualified immunity from suit under § 1983 unless it is shown by specific
allegations that the officials violated clearly established law.”). Conclusory allegations and
unsubstantiated assertions cannot overcome the defense. Hathaway v. Bazany, 507 F.3d 312,
319 (Sth Cir. 2007).
3. Analysis

The officers move to dismiss under Rule 12(b)(6), asserting that Brooks has failed to
state a claim on which relief can be granted and to overcome the affirmative defense of
qualified immunity. Dkt. No. 15 at 9. The Court need not resolve defendants’ qualified-
immunity defense at this point because Brooks has not pled a plausible claim for deliberate
indifference against either Farmer or Meiser.

A. Brooks does not adequately state a deliberate-indifference claim against
either Officer Farmer or Meiser under Section 1983.

The Court first considers whether Brooks has stated a claim under Section 1983
based on deliberate indifference. “Section 1983 creates a private right of action for
redressing the violation of federal law by those acting under color of state law.” Colson v.
Grohman, 174 F.3d 498, 504 n.2 (5th Cir. 1999) (citing Migra v. Warren City Sch. Dist, Bd. of
Educ., 465 U.S. 75, 82 (1984)). Brooks bases his Section 1983 claim on assertions that the
officers’ alleged deliberate indifference violated his rights under the Fourteenth
Amendment.

“The Fourteenth Amendment guarantees pretrial detainees a right ‘not to have their
serious medical needs met with deliberate indifference on the part of the confining

officials.’” Dyer, 964 F.3d at 380 (citing Thompson, 245 at 457). “Deliberate indifference is

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 7of12 PagelD 285

an extremely high standard to meet.” Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752,
756 (Sth Cir. 2001).

A pretrial detainee alleging deliberate indifference must show that “(1) the official
was ‘aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists,’ and (2) the official actually drew that inference.” Dyer, 964 F.3d at 380
(quoting Domino, 239 F.3d at 755). An official’s actual knowledge of a substantial risk may
only be inferred if the “substantial risk” was obvious, Easter v. Powell, 467 F.3d 459, 463
(5th Cir, 2006). Moreover, deliberate indifference cannot be inferred from “negligent or
even a grossly negligent response to a substantial risk of serious harm.” Thompson, 245 F.3d
at 458-59. Rather, deliberate indifference is shown when a plaintiff properly alleges that
officials “refused to treat him... or engaged in any similar conduct that would clearly
evince a wanton disregard for any serious medical needs.” Domino, 239 F.3d at 756
(quoting Johnson v. Treen, 759 F.2d 1236, 1238 (Sth Cir, 1985)),

Regarding the first element of deliberate indifference, Brooks’s Complaint alleges a
constellation of facts that, if true, would indicate that the officers were aware Brooks needed
medical care—being found unconscious with blood on his face and ear, confused, unable to
communicate or identify himself, and unsteady on his feet. Dkt. No. 1 33-35. The
officers argue that these facts, which the officers were alleged to have known, could have
given rise to an inference that Brooks was intoxicated, and not the victim of assault or brain
trauma, Dkt. No. 15 at 12, While it is certainly possible the circumstances could give rise
to an inference that Brooks was intoxicated, the Court will nonetheless accept, as it must,
plaintiff's facts as true and conclude that Brooks pled sufficient facts to support the first

prong of the deliberate indifference analysis.

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 8of12 PagelD 286

In his response to the Motion to Dismiss, Brooks also urges the Court to take judicial
notice of the fact that having blood on the side of one’s face indicates that an injury has
occurred and not that an individual is intoxicated. Dkt. No. 18 at 10. Although the Court
may take judicial notice of certain facts under Federal Rule of Evidence 201, the Court
declines to do so here. Although having blood on one’s face may indicate an injury has
occurred, this is not necessarily true in ail circumstances. Nor does this fact conclusively fail
to indicate that a person is not intoxicated. Nonetheless, viewing the facts in the Complaint
in the light most favorable to Brooks, the Court finds that the officers could have—or should
have—drawn the inference that a substantial risk of harm existed.

However, Brooks’s claim fails at the second prong of deliberate indifference because
he fails to offer any facts or allegations that the officers actually drew such an inference. In
his Complaint, Brooks makes conclusory allegations that the officers were subjectively
aware of his obvious and serious medical needs and deliberately ignored signs of assault and
traumatic brain injury. Dkt. No. 1 §] 268, 272-73, 276. These conclusory statements do
not allow the Court to draw a reasonable inference that the officers were actually aware of a
substantial risk of harm as required to demonstrate deliberate indifference.

In his response to the officers’ Motion to Dismiss, Brooks introduces new factual
allegations in an attempt to show that the officers “clearly drew the inference that a
substantial risk of serious harm existed.” Dkt, No. 18 at 10. He alleges that “Farmer and
Meiser deliberately misstated Brooks’ condition” to the Taylor County Jail staff by telling
them that Brooks was on drugs and that it would take a few days for him to come off those
drugs. Jd. at 12. He claims that the officers “fabricated this story” in order to conceal the

substantial risk to Brooks’s health. Jd. Brooks posits that these facts, if proven, would give

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page9of12 PagelD 287

rise to a finding that the officers were actually aware of facts from which an inference could
be drawn that a substantial risk of serious harm existed and that the officers drew such an
inference. However, these supplemental assertions were not included in Brooks’s
complaint, and, as a result, they fall outside of the Court’s permissible scope for resolving a
motion to dismiss. See Powell v. Dall. Morning News LP, 610 F. Supp. 2d 569, 577 (N.D. Tex.
2009) (explaining that in ruling on a motion to dismiss, statements and allegations made in
a response brief but not contained in the complaint are not properly before the court).

In summary, Brooks’s complaint fails to properly plead the second prong of the
deliberate-indifference analysis. Thus, the Court finds that Brooks’s deliberate-indifference
claim against the officers should be dismissed.

B. Because Brooks has failed to sufficiently plead a deliberate-indifference
claim, his claim for bystander liability must also fail.

Brooks’s second basis for establishing liability under Section 1983 is predicated on
the theory of bystander liability—that is, one officer’s alleged failure to protect Brooks from
another officer’s violation of Brooks’s constitutional rights. Dkt. No. 1 {| 386-87. This
claim depends on a properly pled deliberate-indifference claim, which is not currently
present. Thus, the bystander-liability claim likewise fails,

An officer may be liable under a theory of bystander liability under Section 1983 if he
(1) knows that a fellow officer is violating an individual’s constitutional rights; (2) has a
reasonable opportunity to prevent the harm; and (3) chooses not to act.” Whitley v. Hanna,
726 F.3d 631, 646 (Sth Cir, 2013) (citations omitted). In resolving whether a plaintiff has
sufficiently alleged a bystander-liability claim, the court also considers whether an officer
has acquiesced in the alleged constitutional violation. 7d. (citing Hale v. Townley, 45 F.3d

914, 919 (5th Cir. 1995).

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 10o0f12 PagelD 288

Here, because the Court has found that Brooks’s allegations of deliberate indifference
against Meiser and Farmer fail to sufficiently state a claim, there can be no constitutional
violation here such that either or both of the officers could be liable under a theory of
bystander liability. Thus, the court concludes that Brooks has not pleaded a plausible claim
under either provision of Section 1983. Accordingly, the Court dismisses Brooks’s claims
against Farmer and Meiser.

Cc. The Court grants Brooks one opportunity to amend his claim against
Farmer and Meiser and properly address the issue of qualified inumunity.

Although Brooks makes no specific request to amend any potential deficiencies in his
complaint, the Court will allow leave for Brooks to replead in this case. See Great Plains
Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (Sth Cir. 2002) (noting that
district courts “often afford plaintiffs at least one opportunity to cure pleading deficiencies
before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs
advise the court that they are unwilling or unable to amend in a manner that will avoid
dismissal”), see also Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave when justice
so requires.”). But a plaintiff should be denied leave to amend a complaint if “the proposed
change clearly is frivolous or advances a claim or defense that is legally insufficient on its
face.” 6 Charles A. Wright et al., Federal Practice and Procedure § 1487 (2d ed. 1990).

The Court notes that Brooks’s response to the officers’ motion to dismiss is thorough
and appears to present his best case against the officers. Nonetheless, there is no indication
that Brooks cannot, or is unwilling to, cure the pleading defects the court has identified.
Accordingly, the Court finds that Plaintiff should be allowed one opportunity to amend his

complaint in attempt to cure the deficiencies as to defendant’s Farmer and Meiser.

10

 

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 11of12 PagelD 289

If Brooks decides to amend, he must also file a Rule 7(a) reply that is tailored to the
assertion of qualified immunity by defendants Farmer and Meiser. Plaintiff may file these
as a single document, or as two separate filings. The reply shall define the clearly
established law that the defendants are alleged to have violated, at an appropriate level of
generality, and cite reported decisions of the Fifth Circuit or the Supreme Court of the
United States to support its contentions.’ No technical forms of pleading are required in a
Rule 7 reply, but each reply “shall be simple, concise, and direct.” Brown v. City of Houston,
297 F. Supp. 3d 748, 773 (S.D. Tex. 2017) (quoting Anderson v. Valdez, 845 F.3d 580, 589-90
(5th Cir. 2016)). Either way, plaintiff should allege facts that, if true, would show that these
defendants subjectively knew of, but disregarded, a serious medical need or a substantial risk
to Brooks’s safety. Similarly, Brooks should plead facts that, if true, would overcome the
defendants’ assertions of qualified immunity and show that the alleged actions of these
defendants were objectively reasonable under clearly established law at the time.

4, Conclusion

Although Brooks’s allegations are serious and the Court treats them accordingly, the
Court finds that he does not allege sufficient facts to adequately state deliberate-indifference
claims or bystander-liability claims against either Farmer or Meiser. For the reasons stated
above, the Court grants defendants Farmer and Meiser’s Motion to Dismiss the claims
against them. Should Brooks elect to file an amended complaint and Rule 7(a) reply that is

“tailored” to the officers’ assertions of qualified immunity, such filings are due no later than

 

? Only published decisions can clearly establish the law. See McCoy v. Alamu, 950 F.3d 226, 233 n.6 (5th Cir.
2020).

11

 
Case 1:20-cv-00049-H Document 22 Filed 10/21/20 Page 12o0f12 PagelD 290

28 days from the date of this order. If Brooks fails to do so, all claims against Farmer and

Meiser will be dismissed with prejudice without further notice.

Out 3- Kor

JAMES WESLEY HENDRIX
TED STATES DISTRICT JUDGE

So ordered on October “1 , 2020.

12

 

 
